        Case 1:16-cv-12306-WGY Document 85 Filed 12/11/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



                                                                      Civil Action
                                                                      No: 1:16-12306-WGY

                                      NEUSTADTER
                                        Plaintiff

                                             v.

                  NATIONAL RAILROAD PASSENGER CORP., et al
                                Defendants



                                       JUDGMENT


       This action came before the Court for a trial by jury. The issues have been tried and
the jury has rendered its verdict.

IT IS ORDERED AND ADJUDGED JUDGMENT FOR THE DEFENDANTS.


                                                                Robert M. Farrell
                                                               Clerk

So Approved

 Honorable William G. Young, USDJ
                                                                /s/ Jennifer Gaudet
                                                               Deputy Clerk




December 11, 2018

To: All Counsel
